[J-75-2022]
               IN THE SUPREME COURT OF PENNSYLVANIA
                           MIDDLE DISTRICT


REPUBLICAN NATIONAL COMMITTEE;      :   No. 100 MAP 2022
NATIONAL REPUBLICAN SENATORIAL      :
COMMITTEE; NATIONAL REPUBLICAN      :
CONGRESSIONAL COMMITTEE;            :   Appeal from the Order of the
REPUBLICAN PARTY OF                 :   Commonwealth Court at No. 447
PENNSYLVANIA; DAVID BALL; JAMES D.  :   MD 2022 dated September 29,
BEE; DEBRA A. BIRO; JESSE D. DANIEL;:
                                        2022.
GWENDOLYN MAE DELUCA; ROSS M.       :
FARBER; CONNOR R. GALLAGHER;        :
LYNN MARIE KALCEVIC; LINDA S.       :
KOZLOVICH; WILLIAM P. KOZLOVICH;    :
VALLERIE SICILIANO-BIANCANIELLO; S. :
MICHAEL STREIB,                     :
                                    :
                Appellants          :
                                    :
                                    :
            v.                      :
                                    :
                                    :
LEIGH M. CHAPMAN, IN HER OFFICIAL   :
CAPACITY AS ACTING SECRETARY OF     :
THE COMMONWEALTH; JESSICA           :
MATHIS, IN HER OFFICIAL CAPACITY AS :
DIRECTOR OF THE PENNSYLVANIA        :
BUREAU OF ELECTION SERVICES AND     :
NOTARIES; ADAMS COUNTY BOARD OF :
ELECTIONS; ALLEGHENY COUNTY         :
BOARD OF ELECTIONS; ARMSTRONG       :
COUNTY BOARD OF ELECTIONS;          :
BEAVER COUNTY BOARD OF              :
ELECTIONS; BEDFORD COUNTY BOARD :
OF ELECTIONS; BERKS COUNTY BOARD :
OF ELECTIONS; BLAIR COUNTY BOARD    :
OF ELECTIONS; BRADFORD COUNTY       :
BOARD OF ELECTIONS; BUCKS COUNTY :
BOARD OF ELECTIONS; BUTLER          :
COUNTY BOARD OF ELECTIONS;          :
CAMBRIA COUNTY BOARD OF             :
ELECTIONS; CAMERON COUNTY BOARD :
OF ELECTIONS; CARBON COUNTY         :
BOARD OF ELECTIONS; CENTRE          :
COUNTY BOARD OF ELECTIONS;          :
CHESTER COUNTY BOARD OF             :
ELECTIONS; CLARION COUNTY BOARD     :
OF ELECTIONS; CLEARFIELD COUNTY     :
BOARD OF ELECTIONS; CLINTON         :
COUNTY BOARD OF ELECTIONS;          :
COLUMBIA COUNTY BOARD OF            :
ELECTIONS; CRAWFORD COUNTY          :
BOARD OF ELECTIONS; CUMBERLAND      :
COUNTY BOARD OF ELECTIONS;          :
DAUPHIN COUNTY BOARD OF             :
ELECTIONS; DELAWARE COUNTY          :
BOARD OF ELECTIONS; ELK COUNTY      :
BOARD OF ELECTIONS; ERIE COUNTY     :
BOARD OF ELECTIONS; FAYETTE         :
COUNTY BOARD OF ELECTIONS;          :
FOREST COUNTY BOARD OF              :
ELECTIONS; FRANKLIN COUNTY BOARD    :
OF ELECTIONS; FULTON COUNTY         :
BOARD OF ELECTIONS; GREENE          :
COUNTY BOARD OF ELECTIONS;          :
HUNTINGDON COUNTY BOARD OF          :
ELECTIONS; INDIANA COUNTY BOARD     :
OF ELECTIONS; JEFFERSON COUNTY      :
BOARD OF ELECTIONS; JUNIATA         :
COUNTY BOARD OF ELECTIONS;          :
LACKAWANNA COUNTY BOARD OF          :
ELECTIONS; LANCASTER COUNTY         :
BOARD OF ELECTIONS; LAWRENCE        :
COUNTY BOARD OF ELECTIONS;          :
LEBANON COUNTY BOARD OF             :
ELECTIONS; LEHIGH COUNTY BOARD      :
OF ELECTIONS; LUZERNE COUNTY        :
BOARD OF ELECTIONS; LYCOMING        :
COUNTY BOARD OF ELECTIONS;          :
MCKEAN COUNTY BOARD OF              :
ELECTIONS; MERCER COUNTY BOARD      :
OF ELECTIONS; MIFFLIN COUNTY        :
BOARD OF ELECTIONS; MONROE          :
COUNTY BOARD OF ELECTIONS;          :
MONTGOMERY COUNTY BOARD OF          :
ELECTIONS; MONTOUR COUNTY BOARD     :
OF ELECTIONS; NORTHAMPTON           :
COUNTY BOARD OF ELECTIONS;          :
NORTHUMBERLAND COUNTY BOARD         :



                         [J-75-2022] - 2
OF ELECTIONS; PERRY COUNTY BOARD             :
OF ELECTIONS; PHILADELPHIA COUNTY            :
BOARD OF ELECTIONS; PIKE COUNTY              :
BOARD OF ELECTIONS; POTTER                   :
COUNTY BOARD OF ELECTIONS;                   :
SCHUYLKILL COUNTY BOARD OF                   :
ELECTIONS; SNYDER COUNTY BOARD               :
OF ELECTIONS; SOMERSET COUNTY                :
BOARD OF ELECTIONS; SULLIVAN                 :
COUNTY BOARD OF ELECTIONS;                   :
SUSQUEHANNA COUNTY BOARD OF                  :
ELECTIONS; TIOGA COUNTY BOARD OF             :
ELECTIONS; UNION COUNTY BOARD OF             :
ELECTIONS; VENANGO COUNTY BOARD              :
OF ELECTIONS; WARREN COUNTY                  :
BOARD OF ELECTIONS; WAYNE                    :
COUNTY BOARD OF ELECTIONS;                   :
WESTMORELAND COUNTY BOARD OF                 :
ELECTIONS; WYOMING COUNTY BOARD              :
OF ELECTIONS; AND YORK COUNTY                :
BOARD OF ELECTIONS,                          :
                                             :
                   Appellees


                                     ORDER



PER CURIAM                                          DECIDED: October 21, 2022

      AND NOW, this 21st day of October, 2022, the Court being evenly divided, the

order of the Commonwealth Court is AFFIRMED.



Justices Donohue, Dougherty and Wecht would affirm the Commonwealth Court’s order.


Chief Justice Todd and Justices Mundy and Brobson would reverse the Commonwealth
Court’s order.




                                  [J-75-2022] - 3